 IBEW,LOCAL 24337InternationalBrotherhood of ElectricalWorkers,Local 24, AFL-CIO, CLCandGeneral ElectricCompany,MedicalSystemsDivision.'Case5-CD-198November14, 1973DECISION AND DETERMINATION OFDISPUTEBY CHAIRMAN MILLER AND MEMBERS JENKINSAND KENNEDYThis is a proceeding under Section 10(k) of theNational Labor Relations Act, as amended, follow-ing charges filed on December 11, 1972, by GeneralElectric Company, Medical Systems Division (hereincalledGeneral Electric or the Employer), allegingthat International Brotherhood of Electrical Work-ers,Local 24, AFL-CIO, CLC (herein called Local24 or the Union), had violated the Act by engaging incertain proscribed activity with an object of forcingor requiring the assignment of certain work describedbelow to employees represented by Local 24 ratherthan to its own employees.A hearing was held before Hearing Officer Louis J.D'Amico on February 20, 21, and 22, 1973. Thereaf-ter, the Employer and the Union filed briefs and, inaccord with the Board's grant of leave to the partiesto do so, also filed reply brief s.2Pursuant to the Board's Order of May 22, 1973, areopened hearing was held before Hearing OfficerD'Amico on June 14, 18, and 20, 1973. Thereafter,further briefs were filed by the Employer and theUnion.All parties appeared at the hearing, and at thereopened hearing, and were afforded full opportunityto be heard, to examine and cross-examine witnesses,and to adduce evidence bearing on the issues. All ofthebriefs filed by the parties have been dulyconsidered.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has reviewed the rulings made by theHearing Officer at the hearings and finds that theyare free from prejudicial error. They are herebyaffirmed, except as noted below.3iAs amended at the hearing to reflect its correct-designation2During the course of the above-noted hearing, the parties entered into astipulationwhich related to the existence of a jurisdictional dispute. Afterfull consideration of the entire record in this proceeding at that time, theBoard concluded that the parties had not reached a common understandingas to the'meaning andextent of the aforementioned stipulation According-ly, on May 22, 1973, the Board ordered that the hearing be reopened for thepurpose of receiving evidence as to the existence of a jurisdictional dispute.Upon the entirerecord in this case,the Boardmakes the followingfindings:1.THE BUSINESS OF THE EMPLOYERThe parties stipulated, and we find, that GeneralElectricCompany is a New York corporationengaged in the manufacture, sale, and distribution ofelectricalproducts throughout the United States;that within the past year, a representative period, itsfacilitieswithin the 'State of Maryland receivedelectrical products valued in excess of $50;000 frompoints outside thereof; and that the Medical SystemsDivision is a division of General Electric Company.Accordingly, we find that the Employer is engaged incommerce within the meaning of the Act, and that itwilleffectuate the purposes of the Act to assertjurisdiction herein.II.THE LABOR ORGANIZATION INVOLVEDThe parties stipulated, and we find, that Local 24 isa labor organization within the meaning of Section2(5) of the Act.III.THE DISPUTEA.TheWork in DisputeThe disputed work involves the uncrating,assem-bly, and installation of X-ray equipment at the NorthBuilding,University ofMaryland Hospital, Balti-more, Maryland. Local 24 is contending herein thatone-half of the employees performing this workshould be union electricians .4B.Background and Facts of the DisputeGeneral Electric sells X-ray equipment to hospitals-and other medical facilities in the Baltimore, Maryland, area. Typically, the contracts for such salesinclude, at a fixed total price, assembly andinstalla-tion of the equipment ' at the customer's premises.The Employer has alwaysutilized itsown unrepre-sented employees-field service technicians-to ac-complish this work. In over 9T percent of "installa-tions, these technicians have performed the workexclusively.However, wheninstallationshave beenat thesitesof new construction, members of Local24-electricians-have worked along with the Em-ployer's technicians at various ratios.5 Such jointlyperformedinstallationshave represented less than 33During the course of the reopened hearing, Local 24 filed with theBoard a motion which sought,inter alia,reversal of'a Hearing Officer'sruling restricting the introduction of evidence on certain issues. On June 15,1973, theBoard issued an Order reversing the Hearing Officer's ruling.4Hereinafter,when the term "disputed work"isused,it refers to thework performedby one-halfof the employees engaged in uncratmg,assembling, and installing X-ray equipment.5The testimonyindicated that at so6e projects the ratio had been one-(Continued)207 NLRB No. 42 338DECISIONSOF NATIONALLABOR RELATIONS BOARDpercent of the Employer's total X-ray installationwork.6General Electric asserts that it has never desired tohave electricians perform any of its X-ray installationwork,/ but has agreed in the past to have some ofthem on the job at unionized construction sitesbecause the leverage possessed there by Local 24made General Electric concerned that a labordispute,delaying completion of the hospital in-volved, would otherwise result.During, the spring of 1972,7 General Electric wasnegotiating a contract for the sale of over $1 millionworth of X-ray equipment to be assembled andinstalled at the University of Maryland Hospital'sNorth Building, then under construction. In connec-tion therewith, representatives of General Electricand Local 24 met to discuss possible problems thatmight arise between them. As of that time, it appearsthat both General Electric and its customer werewilling to have the X-ray installation work performedby both union electricians and employer technicians,on the basis of a one-to-one ratio.& However, Local24 rejected that ratio and, instead, demanded that thework be done by one Employer technician workingwith a crew made up entirely of union electricians.This was unacceptable to both General Electric andthe hospital. There were subsequent contacts on thisissuebetweenGeneral Electric, the Union, andhospital officials, but no agreement resulted there-from.Thereafter, a contract for the sale of the X-rayequipment was executed which provided that allassembly and installation of the equipment would beperformed by General Electric personnel and that ifany outside labor was used it would be at thecustomer's expense. In November, representatives ofthe Employer and the Union met again. GeneralElectric offered to add one union electrician to itsinstallation crew of approximately five technicians.Local 24 rejected this and said that it would agree tothe one-to-one ratio it had previously turned down.But that was no longer acceptable to . GeneralElectric, as its customer was no longer able or willingto absorb the additional cost involved.On December 5, the Employer's technicians beganto assemble and install the X-ray equipment at thehospital.On the following day, Local 24 began toto-three (union electricians-to-employer technicians), while at others theratiowas one-to-one. The parties are in agreement that such installations-performed jointly by electricians and technicians-occurred at four newconstruction sites in the Baltimore area during the years 1966 through 1968.General Electric asserts that those were the only instances to the last 10years of electricians working on its X-ray installations Local 24 alleges twoother such instances, one in 1967 and the other in 1971. For purposes of thisDecision, we do not find it necessary to resolve this conflict as, in any event,it is clear that union electricians, participated in X-ray installations on anextremely infrequent basis.6 It appears from the record that the union electricians performing suchpicket the jobsite with signs stating that GeneralElectric did not have a collective-bargaining contractwith the Union and did not pay prevailing wages orrequire other union conditions. This picketing ceasedon December 12, the day after the unfair laborpractice charges in this case were filed. Except for thefirst` day thereof, the technicians crossed the picketline and continued their work.C.The Contentions of the PartiesLocal 24 contends that no jurisdictional disputewithin the meaning of Sections 8(b)(4)(D) and 10(k)exists here because competing claims for the work indispute were not made by two or more groups ofemployees, there having been no showing that thefield service technicians asserted such a claim at orbefore the time of the Union's picketing- Alternative-ly,Local 24 maintains that, if a jurisdictional disputedoes exist, the disputed work should be awarded toitsmembers on the basis of the past practice of theEmployer in the Baltimore area.The Employer contends that there are competingclaims for the disputed work and that Local 24violated Section 8(b)(4)(D) of the Act by exercisingcoercive pressure-picketing--designed to force theassignment of that work to its members rather thanto the technicians who had been performing it.Further, the Employer maintains that its techniciansshould be awarded the work on the grounds of theirsuperior skills, efficiency, and economy of operation,the predominant past practice, and its own assign-ment of the work.D.The Applicability of the StatuteBefore the Board may proceed with a determina-tion of the dispute pursuant to Section 10(k) of theAct, it must be satisfied that there is reasonable causeto believe that Section 8(b)(4)(D) has been violated.We find no merit in Local 24's assertion that theEmployer's field service technicians do not constitutea competing group of employees. They, as employeesof the Employer, were exclusively performing thework in question at the time the dispute arose, theycontinued to perform it despite the union picket line,and three of them testified that they desired tocontinue performing such work. In our view, suchworkwere actuallysupplied bytheelectricalsubcontractorat the particularconstruction site, who. in turn, charged General Electric for the electricians'services.All dates hereinafterare in 1972, unless indicated otherwise.It is clear fromthe recordthat because of their preferencefor workdone bythe field service technicians,hospital officials wanted them toperform asmuch of the installation work as was feasible under thecircumstancesThe one-to-oneratio represented the maximum utilization ofunion electricians thatthey wouldcountenance-It appearsthat they wouldhave preferredperformanceexclusively by thetechnicians. IBEW,LOCAL 24339circumstances constitute sufficient evidence to indi-cate that the technicians claim the disputed work .9Further, as Local 24 admittedly claims the samework for its members, it is clear that-contrary to itscontentions herein--competing claims for the workin dispute have been made by two employee groups.Accordingly, as Local 24 picketed the hospital jobsiteto force reassignment of one-half the installationwork from the Employer's technicians to the electri-cians it represented, we find that there is reasonablecause to believe that Section 8(b)(4)(D) has beenviolated and that the dispute is properly before theBoard for determination under Section 10(k) of theAct.followed and, previous to that, only one project iseven alleged by Local 24. In any event, GeneralElectric's technicians have been exclusively perform-ing the work in question in over 97 percent of all X-ray equipment installations contracted for by theEmployer.Therefore, as indicated in the previous cases andsupported by the facts herein, the practice ofincluding some electricians on some X-ray equip-ment crews was merely a narrow exception to theEmployer's broader practice of assigning the vastmajority of such work to its own technicians.132.Skills and trainingE.Merits oftheDisputeSection 10(k) of the Act requiresthat the Boardmake an affirmative awardof thedisputed workafter giving due consideration to various relevantfactors.As theBoard hasstated,the determination ina jurisdictional dispute case is an act of judgmentbased on commonsense and experience in weighingthese factors.1°The followingfactors are relevant inmaking a determinationof the disputebefore us.1.Past practiceLocal 24 asserts that General Electric has followeda past practice of including union electricians, as wellas its own technicians, on the crews which install X-ray equipment at new construction sites. The Board,however, has previously refused to accord controllingweight to such a practice where it is based-as it ishere-on the nature of particular projects and,inferentially, on the nature of employee representa-tion at those projects, rather than on the nature ofthe disputed work itself." The record herein showsthat the assembly and installation of X-ray equip-ment at hospitals under construction does not varyfrom that performed at existing hospitals.12 More-over, we note that even with respect to new construc-tion sites, there have been no more than six projectsin the past 10 years on which the practice ofemploying electricians on installation work was9 SeeSheetMetalWorkers Local Union No. 54 (The Goodyear Tire &Rubber Company),203 NLRB No. 21,Dock Builders, Shores, House Movers,PileDriversand FoundationWorkers,LocalUnionNo 1456, UnitedBrotherhood of Carpenters and Joiners of America, AFL-CIO (VibroflotationFoundationCompany),199NLRB 453,General Teamsters Local 326,affiliatedwith International Brotherhood of Teamsters, Chauffeurs,Ware-housemenand Helpers of America (Eazor Express, Incorporated),203 NLRBNo. 154,International Brotherhood of Electrical Workers,AFL-CIO,and itsLocal 639(Bendix Radio Division of the Bendix Corporation),138 NLRB 689.See alsoLocal No 3, International Brotherhood of ElectricalWorkers,AFL-CIO (Mansfield Contracting Corporation),206 NLRB No. 84.10NL.R.B. v. Radio and Television Broadcast Engineers Union, Local1212, International Brotherhood of Electrical Workers, AFL-CIO [ColumbiaBroadcasting System],364 U.S. 573(1961);International Association ofMachinists, Lodge No. 1743, AFL-CIO (J.A Jones Construction Company),The record establishes that General Electric'stechnicians possessthe skills necessary to performthe disputed work to a degree far greater than theelectricians represented by Local 24. Newly hiredtechnicians undergo an intensive 6-month trainingprogram that includes theoretical studies in X-rayphysics, optics, photography, and electronics, as wellas training on the specific components of GeneralElectric's lineofX-ray equipment. This training,which is under the management 'of the Employer'sMedical Systems Institute, continues from time totime throughout the technicians' employment. Fur-ther,incasesof certain especially sophisticatedequipment-some of which was to be installed in theNorth Building-for proper installation to be effect-ed, it is necessary for the assigned technicians to gotoGeneral Electric'smanufacturing facilities toobserve particular aspects of the equipment beingbuilt.Journeymen electricians have no training in mostof the above-noted areas and little, if any, familiaritywith the Employer's equipment. Their basic skills aresuch, however, that they can perform installationwork if given close supervision by trained fieldservice technicians. But this leads to duplication ofeffort as, in the absence of electricians on the job, thetechnicians would be performing that work them-selves. It is not disputed that, when electricians areincluded in the employee complement performing135 NLRB 1402.11Local Union No 3, International Brotherhoodof ElectricalWorkers,AFL-CIO (New York Telephone Company),193NLRB765;Local 501,InternationalBrotherhoodof ElectricalWorkers,AFL-CIO (New YorkTelephoneCompany),172 NLRB 1651;Local 25,internationalBrotherhood ofElectricalWorkers, AFL-CIO (New York Telephone Company),152 NLRB723.12 It appears,however, that there is a difference between newconstruction and existing structures relating tothe primaryelectrical sitepreparation work needed.But, all of that, as well as related structural work,is always performedby employeesof either the electrical subcontractor orthe hospital.General Electric's installation crews have never done suchwork themselves.13Local Union No. 3, International Brotherhoodof ElectricalWorkers,AFL-CIO (New York Telephone Company),supra 340DECISIONS OF NATIONAL LABOR RELATIONS BOARDinstallation work, the job takes longer to completeand the number of employees needed is greater.3.Efficiency and economy of operationThe record supports the Employer's contentionthat, if the disputed work were awarded to theelectricians, the cost of installation would increase bymore than 50 percent. Further, it also appears thatthe Employer's customers-because of their greaterconfidence in the expertise of technicians-preferthat the work be performed by them.4.Employer'sassignment of workWe find that General Electric's assignment of thedisputed work was based on sound business consid-erations, including the economy, efficiency, andcustomer satisfaction resulting therefrom.ConclusionsUpon the record as a whole, and after fullconsideration of all relevant factors involved, weconclude that the technicians employed by theEmployer are entitled to the disputed work. Inreaching this conclusion, we have relied on theEmployer's assignment of the disputed work to itsown employees; the fact that thisassignment isconsistentwith the Employer's predominant pastpractice; the relative skills of employees in thecontending groups; and efficiency and economy ofoperation. Our determination, awarding the work tothe technicians,is limited to the particular controver-sy whichgave riseto thisproceeding.DETERMINATION OF DISPUTEPursuant to Section 10(k) of the National LaborRelationsAct, asamended,and upon the basis of theforegoing findings and the entire record in thisproceeding,theNational Labor Relations Boardmakes the following Determination of Dispute:1.Employees of General Electric Company,Medical Systems Division,are entitled to exclusivelyperform the work of uncrating,assembling, andinstallingX-rayequipment at the North Building,University of Maryland Hospital, Baltimore, Mary-land.2.International Brotherhood of Electrical Work-ers,Local 24, AFL-CIO, CLC, is not entitled, bymeans proscribed by Section 8(b)(4)(D) of the Act, toforce or require the assignment of the above work, orany part thereof,,to its members or to employees itrepresents.3.Within 10 days from the date of this Decisionand Determination of Dispute,International Broth-erhood of ElectricalWorkers, Local 24, AFL-CIO,CLC, shall notifythe Regional Director for Region 5,in writing,whether or not it will refrain from forcingor requiring, by means proscribed by Section8(b)(4)(D)of the Act, the assignment of the disputedwork in a manner inconsistent with this determina-tion.